Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered December 14, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and seventh degrees, and sentencing him, as a second felony offender, to concurrent prison terms of 5 to 10 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility issues were placed before the jury and we find no basis on the record to disturb its determination (see, People v Gaimari, 176 NY 84, 94).
Concur — Ellerin, J. P., Nardelli, Wallach, Rubin and Tom, JJ.